Kent Willams ) 4473, Po Rex 70010 Boise tdaho 82707

 

 

 

 

 

 

OMI Ted chiles Bist CcQasB No: [:29-CJ-O00D8~-| UE te Name: WU ams Kent
Yor The Districh oF F ce ‘Date: \ IF [2] Inmate IDOC#: \ \F U3
Wont), amas Document Title: Mohn for Eden anf Htan es
Plant ion Total Pages: 2. . Inmate Initials Verifying Page Count:
) | ofl
et slg He pack Document(s) of L__

etaL, Defendaats , | Melion Ur Evideabiary hearing:
Appl: of Counsel; Declarfion

of heat willons. Ex dited RKevrers Requesded: EMERGENCY | /

L, Kent Wr Nims, Declare. fast avy Fa che clan Z assert Adela is Wet

-15-21 aber cohwaleg Yrom shor, for Appox 0 primuks He door seatn| bag was nob pA back

In place So Z was able bo Sul. ir Lis ragged hece of faper. The Sacks dere. are not &

mike a avel 4 vrvival (use, Mak fo guotle $e #(one filed but weal no where becare ZL

coundak he served with or feoly) ort peshucltons, a4 halp hee. om Wat Ps. mh ZN chaoui
eX Deals claws ond pedrtiony G ZL. seen) 32, to) ry) accident Camphelis 2 ped deel, )

TL hwe odnesses be call dlak cons prove He trealmeal-conditions described prior and hye
ofe oahean) of est ¢c clalation coesion, ef Mob ov legit. shely COuc ees we ques he
carr (ak vwillSonly leshiby of  Chrordeed . document. my ops orders ope ore of a Kind, pel com

not produc oflar simplan. Plex Pa aud Palo ty standacl 1s4 Gr suiade lae ops Ya
acd Ny Shrutted Hed one. paper as eahiboh. Buk cat pel pupor wate Atty, ee eel. Ze Seed
shoving hu souly they fake Muimgs Fron me cilerd Z show cy it Debsals Claws. $5 torus out
z Lud been) on Foothird d poste medillcalion S/eee ely Nov. Unik shhF just (guo recl tho
we glorehle ode -got new shok Cyne Z cold only Lok Brwh with TF alteaty apple by me
“ares 4 demrcani Ing « vARly aC re phar time y id ab coorsl ge Soft { rebil syshe donc.
Dek. had netlug Qlbe by poke ne vncomfotile, so Hab wd, Z pouled OF 4 TZ |
could fey Youle equPk: but act Ped so Ho talk d made corse far en 7 ole suiude Mure -
tuhy | > kW om 1-le-2| Gua? chica meddtucd (stabt Lueve corplayucd ubsyt Aur
conlufee spate (rieit dese) 401 gpl Markewh Z Can oaly brush oy) teeth once ps
chi tt on\y 1 iso Sn fs now ue ® covld-He aud ofler stelh shel tay Lav@. never Seen)

2 (Vr mp [Sa (K)
ane r these Jeu> perch Fe ed far NG — OM | -1s- ZI Cor a atk From the seieto aA Flex fen
Was er Ir my Shove (cell Rubber soley shees Chat gam qualified b teshby as an expert in
he sane Prawn tena, f Prevurslyy ef. Zo Celt nguer seen qhove om Slow mod feat ous eSo
SOEs Wee soko Thy sed Wat fer yest Gi caFion = & taka my Cell shoes. (not this pov thal

sey ry 655, dent leave cell W/o ib ther) Nevkher Zo ner various gk 2vc tah bed "
Lea: [iy * J a ehoead vs all, Lac tle clotting CONTA gua dd LSAS

has ever $2erw AWY OAL ever, Vows au
(yeuky a & Flex pent cs Can Fredecrtrg\ { Wisute +S ias fantealed 1 jn. Lae. a Virst. hy! So nous

Zein oo 64° (Temp Iaked j-is- Aes 6Y'- 66 sec cut york havivy +e Wa ~ dart much now -
willed cloths jon a cald , dirty, hurd Poot. Angwets Thy have yor ot of tings a ae
(alse, jestetey 6 pO pects! wll pork, foeK deh & pod’ aquneat - Tou plo lenges sale * fy poss.)

to jpauke me va le mtodable ~to alo J drop ey. Pemine Ge hregtucula ney jst Zon i a
suiadel./ [par pa exheeee cons. itions are Ke loutes SAO ol § swiconl ! eds come ded om pera j
almoyh papessible. be bash heebh» 2 sheild be « Vase fy eapeach, bke pr compas a 7
ok tra expert { Yew. § hod unsile 4 destack ie fosgess 5 leyal pukral Se Huo docs it Aelp

+ pouke. CK Pfsemn Lo | LA suncidal SO Uae sobaddls, fea fushrated Soy Bb pow tout AQ _

ti } o ; —-+ * r 4 7 ’ S
ia wan Loita pol ay waouta, cant [eave bun K, id Secunty ard Ir Gauup LAs cred
. ry i i f a fe f we iy
ton be a Nested Monecds w Se cortimlel abo¥/ abnotma | COAG: Fem, a4

by Alse, zo Lave bec feu tel

| Prove he [sec voky only Gppled hb me.
se ay Lows & dey be ove & powhs yn uw sv per bright a cel. 7. Lave seve |
(Dorms) shit che Alf jue f hay wil! fos estity whey go het need Ha ell go bagel
p chek in on me fo See uf dt am hanging nyse! oa ach vit bY Do by Coppell
Srowld 4 bell ered on ghwe ane pols (as well ag clinical staf, Zo, por, goat
Icy 6st by Kay ga WL a ped and pape Carul every oft Nen_ativk on wale _
Datieak Jour nod aghe coutk Flue, sa uy Ib usedey /. tk Lyeel dedub Brot wled Right Iyats ene
firs ih Alar wy if if’ © opgff dM sey dey can mon tot me 2 by/. G Prachor. by gWrss eee
fed he lus onde Helly hud WeAlnp mg in ef [eck - “sensory olen. of ayy 24h) cell /4UT,
LHe be yi Seah s heal eke wees oF: } How does Wy 5 tyrfute Alp lo ze (eq: hao
Poinkil Abese - furs aL & conbrwry covnle Ww ale Probesseomsl herons COVAIAUN
Sa, Ved 4 SO fia yesh: oN He. CUCSS ~ Cot cts pest eas, Tc pee ‘call bat tesse a7
Vode Sek. ete. Gwe Ste sth iM Beet io ote He SPFiOLINGS of if hn ,
Aniasey Led le alPrirded, Kopeksl My AWE /-/3- 2M ferv! lad few, yen
rock

t cst lied
(ellegelly) (oper Of v Laff 2 Dangg | ? al < oe OF ‘ Ue ii Teall dited Mecessai/ hve | bess: aust Wy
De 2
